Citation Nr: 0708176	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  98-15 622	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for depression.

2. Entitlement to service connection for degenerative disc 
disease.


REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel
INTRODUCTION

The veteran had active service from July 1961 to April 1965 
and from October 1968 to August 1970. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

In August 2004, the veteran had a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is associated with the claims file. 

This case was previously remanded for further development by 
the Board in November 2004.  The required development having 
been completed, this case is appropriately before the Board.  
See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. Depression was not manifested during the veteran's service 
or for many years thereafter, nor is there any evidence that 
the current depression is otherwise related to such service. 

2.  Degenerative disc disease was not manifested during the 
veteran's service or for many years thereafter, nor is there 
any evidence that the current degenerative disc disease is 
otherwise related to such service. 


CONCLUSIONS OF LAW

1. Depression was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 2002). 


2. Degenerative disc disease was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to have incurred in such service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 
C.F.R. 
§§ 3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that Veterans Claims Assistance Act (VCAA) notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

VCAA notice, consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should provide any evidence in his possession 
pertaining to the claim.

In the instant case, the initial unfavorable agency decision 
was made prior to the veteran's receiving full VCAA 
notification for his claim.  However, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  Although full VCAA-complying notice 
was not provided prior to the initial adjudication of this 
claim, the veteran had ample opportunity to respond, 
supplement the record, participate in the adjudicatory 
process after the notice was given, and the case was then 
readjudicated by the RO.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).

The RO provided the veteran with January & October 2002 and 
January 2005 letters which included notification of what was 
required to substantiate his service connection claims.  
These letters notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment or to provide a properly 
executed release so that VA could request the records for 
him.  He was also asked to submit any other information or 
evidence he considered relevant to his claims so that VA 
could help by getting that evidence.  The notification 
letters also specifically notified the veteran to provide any 
evidence in his possession pertaining to the claims.  Thus, 
the Board finds that VA fully notified the veteran of what 
was required to substantiate his claims.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) applied to all five elements of a service connection 
claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) required VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, would assist in 
substantiating or was necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims, but not notice of the type of 
evidence necessary to establish a disability rating and 
effective date.  As the Board concludes below that the 
preponderance of the evidence is against the veteran's 
service connection claims, no effective date will be assigned 
and there is no prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby). 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In the 
present case, the evidence includes VA treatment records and 
private treatment records.  The veteran reported treatment 
for his back after his discharge in 1970 at Keesler Air Force 
Base; the RO's request for records showed that the veteran's 
name did not appear on the Keesler Air Force Base patient 
list in 1970.

There is no VA exam of record for the service connection 
claims.  In a claim for disability compensation, VA will 
provide a medical examination or obtain a medical opinion 
based on a review of the evidence of record if VA determines 
it is necessary to decide the claim.  A medical examination 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but (A) contains competent lay or medical evidence 
of a current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the appellant 
suffered an event, injury or disease in service, or has a 
disease listed in § 3.309, § 3.313, § 3.316, and § 3.317 
manifested during an applicable presumptive period provided 
the claimant has the required service or triggering event to 
qualify for that presumption; and (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  

In the present case, the veteran claims that depression and 
degenerative disc disease are related to service.  However, 
there is no evidence of depression, or any other psychiatric 
condition in-service, nor is there evidence of any back 
condition in-service.  Moreover, the first evidence of these 
conditions is fifteen years post-service.  The veteran's mere 
assertions that these conditions are related to service, 
without any other support, do not meet the criterion of 38 
C.F.R. 
§ 3.159(c)(4) which would trigger the duty to provide a VA 
medical examination.  Thus, even though there is not a VA 
examination of record, the VA has fulfilled its duty to 
assist.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran seeks service connection for depression and 
degenerative disc disease.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102 (2006).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Depression

The veteran seeks service connection for depression.  At his 
August 2004 hearing, the veteran testified that in-service he 
developed a rash on his left leg and sought treatment, but 
was not given any treatment.  Later, he was diagnosed and 
treated for syphilis in the Navy.  He testified that the 
syphilis was transmitted to his child who was born with 
retardation and seizures.  The veteran testified that his 
son's condition was caused by syphilis.  After his son passed 
away, the veteran testified that his depression worsened and 
that he attempted suicide several times.  He reported 
receiving treatment for depression the year after he left the 
military and stated that he has taken anti-depressants since 
1966.  Essentially, the veteran contends that service 
connection for depression is warranted as the depression was 
caused by his son's death, which was caused by syphilis 
contracted in-service.

Service medical records show that in January 1965, the 
veteran was diagnosed with syphilis after his wife had a 
positive Venereal Disease Research Laboratory Test (VDRL).  
The record also shows that the only possible contact for 
syphilis was in the Mediterranean area in October 1963.  The 
veteran was given penicillin for treatment.  A January 1965 
service medical record noted that the veteran had a small 
rash on the left leg in January/February 1964, but that there 
was no other rash.  The veteran's 1968 re-enlistment 
examination shows syphilis, cured in 1962.  The August 1970 
discharge examination noted no abnormalities. 

A June 1970 letter from Dr. Montero states that the veteran's 
son had diagnoses of mental retardation, profound, non-
psychotic organic brain syndrome with epilepsy (secondary to 
subdural hematoma), and refractory anemia.  The letter 
reflects that the his retardation is attributed to brain 
damage and the anemia is a condition of unknown etiology.  
The veteran also submitted the death certificate of his son, 
dated April [redacted], 1983.

A January 1987 private treatment record shows admission for 
atypical depression with a suicide attempt, alcohol 
dependence, cannabis abuse, and a gunshot wound to the 
forehead.

A 1995 VA treatment record shows admission for depression and 
suicidal ideation.

A February 1997 letter from Mr. Skinner, Ed.D. reported that 
the veteran contracted syphilis in-service and was not 
treated for the venereal disease until his wife got pregnant.  
The letter stated that the veteran had a son who eventually 
died and the veteran felt responsible for his son's death.  
Mr. Skinner diagnosed the veteran with post-traumatic stress 
disorder secondary to military service and syphilis, major 
depression, and alcohol dependence.  

In an October 1996 letter, Mrs. B.B.L. stated that she was 
married to the veteran in 1964 and he contracted syphilis in 
1963 in Sicily.  She was subsequently treated for syphilis 
while pregnant.  She reported that her son was born and lived 
for 17 years, but part of his brain did not form.  
  
At a November 1997 VA examination, the veteran reported 
acquiring syphilis and transmitting it to his wife and son.  
The diagnoses were post-traumatic stress disorder and major 
depression, recurrent.

A November 1998 VA examination showed that the veteran 
reported contracting syphilis in-service and that his son was 
born with congenital syphilis.  The veteran was diagnosed 
with major depression.  The examiner stated that the veteran 
feels guilty and blames himself for giving syphilis to his 
wife and congenital syphilis to his son.  VA treatment 
records from 2002 forward show a diagnosis of depression with 
past reported suicide attempts.  

January 2003 and June 2004 private treatment records show 
admissions for depression and suicidal ideation.  
 
Social security records show that the veteran reported 
transmitting syphilis acquired in Vietnam and transmitting it 
to his wife and baby; records also show that the baby was 
born with considerable defects and the veteran experienced 
considerable difficulty after the child later died of 
complications.

In the present claim, the veteran claims that he started 
taking anti-depressants in 1966.  However, there is no 
evidence of depression in-service.  In this regard, the Board 
finds the entrance and separation examinations for the 
veteran's second period of service from October 1968 to 
August 1970 to be probative, as they do not documentation any 
psychiatric condition, depression, or treatment with anti-
depressants.  The first notation of depression is in 1995, 
more than twenty-five years after the veteran's separation.  

As the first medical evidence of depression was after 
service, in 1995, the remaining question is whether the 
evidence establishes that this condition can be linked to 
service.  In the present claim, there is no evidence of 
depression until 1995, until well over twenty-five years 
post-service.  There is also no evidence of continuity of 
symptomatology.  The veteran claims that experienced ongoing 
depression since service and specifically, that he was taking 
anti-depressants in 1966.  However, there is no probative 
medical evidence of a diagnosis of or treatment for 
depression or any other psychiatric condition until 1995.  
Other than the veteran's statements, there is no evidence 
that he was taking anti-depressants in 1966.  In the present 
claim, the veteran has only submitted his own personal 
statements as evidence of his depression since service; 
however, these statements are of little if any probative 
value and are far outweighed by an absence of any relevant 
findings for so many years post-service.

With respect to negative evidence, the Court has held that 
the fact that there was no record of any complaint, let alone 
treatment, involving the veteran's condition for many years 
could be decisive.  See Maxon v. West, 12 Vet. App. 453, 459 
(1999); Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
[noting that it was proper to consider the veteran's entire 
medical history, including the lengthy period of absence of 
complaint with respect to the condition he now raised]; see 
also Shaw v. Principi, 3 Vet. App. 365 (1992) [a veteran's 
delay in asserting a claim can constitute negative evidence 
that weighs against the claim].

The Board notes that the veteran does not seem to be claiming 
direct service connection for depression.  Rather, the 
veteran's argument is that he contracted syphilis in-service 
which was the cause of his child's death, which caused his 
current depression.  The Board sympathizes with the veteran 
concerning the loss of his son.  However, there does not 
appear to be any objective evidence that his son's physical 
and mental conditions were the result of the veteran's 
syphilis.  His son suffered from mental retardation due to 
brain damage; there is no evidence of record to suggest that 
his son's brain damage had been attributed to the veteran's 
syphilis.  Rather, the 1970 correspondence from his son's 
physician indicated that his son's mental retardation was 
attributed to brain damage that was secondary to a subdural 
hematoma.  Nor is there any objective indication that the 
veteran's depression is secondary to syphilis itself.  The 
Board notes that the veteran is not currently service-
connected for syphilis.  Moreover, assuming only for 
arguments sake that the syphilis was service-connected, the 
medical evidence indicates that the veteran's depression is 
related to the death of his child rather than syphilis, and 
that this depression had not manifested, based on the current 
record, until 1995.

Finally, the Board recognizes that the veteran believes that 
his current depression is related to service.  However, this 
determination is not a matter for an individual without 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In the present claim, the evidence shows the 
first evidence of depression in 1995, twenty-five years after 
service and there is no medical evidence relating to the 
current depression to service.  

In summary, depression is not shown by the medical evidence 
of record until decades post-service and there is no medical 
evidence of a nexus between the current depression and 
service. The Board has carefully reviewed the record and has 
concluded that a preponderance of the evidence is against the 
veteran's claim for service connection for depression.  The 
doctrine of reasonable doubt has been considered but as the 
preponderance of the evidence is against the claim, it is not 
applicable.  38 U.S.C.A. § 5107(b);  38 U.S.C.A. § 5107(b); 
see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).   
 
Degenerative Disc Disease

The veteran seeks service connection for degenerative disc 
disease.  At his August 2004 hearing, the veteran testified 
that while climbing telephone poles in-service he developed 
knots on the bottom of his feet.  The veteran stated that he 
later developed a back condition and had two operations, one 
for the lower back one and for the upper back.  He reported 
that while in the military in Mississippi, he was told he had 
arthritis in the hands.  He also testified that he saw a 
physician at Keesler Air Force Base for his back after 
separation in 1970.  

Service medical records, including the veteran's 1970 
separation examination, are normal and do not contain a 
finding or complaint of back pain or degenerative disc 
disease.

A response from to the RO's request for in-patient records 
for a back condition from Keesler Air Force Base from August 
1970 to February 1971 indicate that the veteran's name did 
not appear on the registry of patients.  

A July 1993 private treatment record shows mild spondylosis 
of the lumbar spine at L3-L4, L4-L5, and L5-S1, diffuse disc 
bulging, borderline spinal stenosis L4-L5, and mild 
degenerative facet joints. 

1998 VA treatment records show chronic low back pain and 
degenerative disc disease at L5-S1.

Private treatment records from 2000 show diagnoses of 
degenerative discs, bulging discs, lumbar disc disease, and 
spinal stenosis.   Additional private treatment records from 
2001 forward show diagnoses of fibromyalgia, neck and back 
pain, cervical spondylosis, and lumbar spondylosis.   In 
2003, the veteran had a bilateral lumbar laminotomy at L4-5 
and a discectomy at L4-5. 

In the present claim, there is no evidence of a complaint of 
back pain in-service; service medical records, including the 
veteran's 1970 separation examination are normal.  Though the 
veteran stated that he received treatment in 1970, within one 
year of separation, there are no medical records showing the 
existence of degenerative disc disease to a compensable 
degree within that one year time period.  Therefore, 
application of the presumptive provisions of 38 U.S.C.A. 
1112 & 1113 and 38 C.F.R. §§ 3.307 and 3.309 is not 
warranted.  

As the first medical evidence of degenerative disc disease 
was after service, in 1993, the remaining question is whether 
the evidence establishes that this condition can be linked to 
service.  In the present claim, there is no medical evidence 
of a back condition until 1993 or twenty-three years post-
service.  

With respect to negative evidence, the Court has held that 
the fact that there was no record of any complaint, let alone 
treatment, involving the veteran's condition for many years 
could be decisive.  See Maxon v. West, 12 Vet. App. at 459; 
Maxon v. Gober, 230 F.3d at 1333 [noting that it was proper 
to consider the veteran's entire medical history, including 
the lengthy period of absence of complaint with respect to 
the condition he now raised]; see also Shaw, 3 Vet. App. at 
365 (1992) [a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim].

Finally, the Board recognizes that the veteran relates his 
current back pain to service, specifically, to climbing 
telephone poles and other physical activity in-service.  
However, this determination is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  In the present claim, the evidence shows 
the first evidence of degenerative disc disease in 1993, 
twenty-three years after service, and there is no medical 
evidence relating to the current back condition to service.  

In summary, degenerative disc disease is not shown by the 
medical evidence of record until decades post-service and 
there is no medical evidence of a nexus between the current 
condition and service. The Board has carefully reviewed the 
record and has concluded that a preponderance of the evidence 
is against the veteran's claim for service connection for 
degenerative disc disease.  The doctrine of reasonable doubt 
has been considered but as the preponderance of the evidence 
is against the claim, it is not applicable.  38 U.S.C.A. 
§ 5107(b);  38 U.S.C.A. § 5107(b); see also, e.g., Gilbert v. 
Derwinski, 1 Vet. App. at 49; Ortiz, 274 F. 3d at 1361.   


ORDER

Service connection for depression is denied.

Service connection for degenerative disc disease is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


